PER CURIAM: *
The attorney appointed to represent Roberto Antonio Escobar, Sr., has filed a motion to withdraw and brief pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record, counsel’s brief, and Escobar’s responses shows that there are no nonfrivolous issues for appeal. The record is insufficiently developed to allow consideration on direct appeal of Escobar’s ineffective assistance of counsel claims. See United States v. Brewster, 137 F.3d 853, 859 (5th Cir.1998). Accordingly, without prejudice to Escobar’s right to file a motion pursuant to 28 U.S.C. § 2255, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.